DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2021 has been entered.

Status of Claims
Claims 1-8 and new claims 21-32 are presently under consideration with previously withdrawn claims 8-20 now cancelled by applicant’s amendments to the claims filed with the response dated 12 January 2021.
Applicant’s amendments to the claims filed with the response dated 12 January 2021 have been entered and are found to overcome the prior grounds of rejection, but upon further search and consideration of the new claim limitations, new prior art was discovered and a new grounds of rejection is set forth below.
Additionally, a rejection of new claims 27-32 is made over the prior cited art of Kim et al (US 2016/0181447).
An additional rejection of claims 1-8, and 21-32 for indefiniteness is also made below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “wherein the discrete locally deposited metal portion is non-continuous with the metal foil”, but claim 1 defines multiple discrete locally deposited metal portions and as such it’s not clear which discrete locally deposited metal portion is being referenced by the limitation “wherein the discrete locally deposited metal portion is non-continuous with the metal foil”. As such, the scope of claim 1 cannot be determined and is rendered indefinite.
Claims 2-8 are also rejected as indefinite by depending from indefinite claim 1.


Claims 22-26 are also rejected as indefinite by depending from indefinite claim 21.

Claim 27 recites the limitation “wherein the discrete locally deposited metal portion has a sharp edge or a torn edge”, but claim 27 defines multiple discrete locally deposited metal portions and as such it’s not clear which discrete locally deposited metal portion is being referenced by the limitation “wherein the discrete locally deposited metal portion has a sharp edge or a torn edge”. As such, the scope of claim 27 cannot be determined and is rendered indefinite.
Claims 28-32 are also rejected as indefinite by depending from indefinite claim 27.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, and 21-25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Carlson (US 2016/0020343).

Regarding claim 1 Carlson discloses a method of fabricating a solar cell, the method comprising: 
providing a substrate with an intervening layer, the intervening layer including openings to exposed portions of the substrate ([0032]-[0034], Figs. 3-4 see: p-type or n-type Si substrate with a dielectric passivation layer 330 formed over the backside and having openings ablated in the dielectric passivation layer 330 (also shown in Fig. 5)); 
locating a metal foil over the openings in the intervening layer ([0039], Fig. 6 see: material to be transferred 630 (metal layer) is disposed over the openings in the dielectric passivation layer); and 
exposing the metal foil to a laser beam to form a plurality of conductive contact structures, each having a discrete locally deposited metal portion electrically connected to the exposed portions of the substrate ([0032]-[0034], [0039] Figs. 3-4, see: material 

Regarding claim 2 Carlson discloses the method of claim 1, wherein the locating the metal foil over the substrate comprises locating a continuous sheet of the metal foil over the substrate ([0039], Fig. 6 see: locating continuous metal layer of material to be transferred 630 (metal layer) over the back surface of the Si wafer 640).  

Regarding claim 3 Carlson discloses the method of claim 1, wherein the substrate comprises a plurality of N-type and P-type semiconductor regions, and wherein the openings in the intervening layer expose portions of the plurality of N-type and P-type semiconductor regions ([0032]-[0034], [0039] Figs. 3-4, see: point contacts 310/410 and 320,420 form p+ and n+ doped regions in the silicon substrate by diffusion of Al or Sb into the substrate which are exposed by the openings in the dielectric passivation layer).  

Regarding claim 4 Carlson discloses the method of claim 1, further comprising: forming a plurality of semiconductor regions in or above the substrate ([0032]-[0034], 

Regarding claim 5 Carlson discloses the method of claim 1, further comprising: subsequent to the exposing the metal foil to the laser beam, removing at least a portion of the metal foil not exposed to the laser beam ([0039], Fig. 6 see: locating continuous metal layer of material to be transferred 630 (metal layer) over the back surface of the Si wafer 640 where portions 620 of the layer 630 are removed by exposure to the laser 610, and the portions of layer 630 not exposed to the laser are then removed as they are not part of the final solar cell).  

Regarding claim 6 Carlson discloses the method of claim 5, wherein the removing at least a portion of the metal foil not exposed to the laser beam comprises forming an edge feature at an edge of the conductive contact structures ([0032]-[0034], [0039] Figs. 3-4, see: laser transferred Ni IBC patterns 370 and 470 have edges and thus “edge features” at the edges).  

Regarding claim 21 Carlson discloses a method of fabricating a solar cell, the method comprising:
providing a substrate with an intervening layer, the intervening layer including openings to exposed portions of the substrate ([0032]-[0034], Figs. 3-4 see: p-type or n-type Si substrate with a dielectric passivation layer 330 formed over the backside and having openings ablated in the dielectric passivation layer 330 (also shown in Fig. 5)); 

exposing the metal foil to a laser beam to form a plurality of conductive contact structures, each having a discrete locally deposited metal portion electrically connected to the exposed portions of the substrate ([0032]-[0034], [0039] Figs. 3-4, see: material from layer 630 is transferred as transferred line contacts 620 using laser beam 610 (Fig. 6) to form laser transferred Ni IBC patterns 370 or 470 over point contacts 310/410 and 320,420 connected to exposed portions of the substrate), wherein the discrete locally deposited metal portion is separated from the metal foil ([0039], Fig. 6 see: laser transfer line contacts 620 are separated from the remaining portion of the material layer 630 not exposed to the laser 610).  

Regarding claim 22 Carlson discloses the method of claim 21, wherein the locating the metal foil over the substrate comprises locating a continuous sheet of the metal foil over the substrate ([0039], Fig. 6 see: locating continuous metal layer of material to be transferred 630 (metal layer) over the back surface of the Si wafer 640).  

Regarding claim 23 Carlson discloses the method of claim 21, wherein the substrate comprises a plurality of N-type and P-type semiconductor regions, and wherein the openings in the intervening layer expose portions of the plurality of N-type and P-type semiconductor regions ([0032]-[0034], [0039] Figs. 3-4, see: point contacts 310/410 and 320,420 form p+ and n+ doped regions in the silicon substrate by diffusion 

Regarding claim 24 Carlson discloses the method of claim 21, further comprising: forming a plurality of semiconductor regions in or above the substrate ([0032]-[0034], [0039] Figs. 3-4, see: point contacts 310/410 and 320,420 form p+ and n+ doped regions in the silicon substrate by diffusion of Al or Sb into the substrate).  

Regarding claim 25 Carlson discloses the method of claim 21, further comprising: subsequent to the exposing the metal foil to the laser beam, removing at least a portion of the metal foil not exposed to the laser beam ([0039], Fig. 6 see: locating continuous metal layer of material to be transferred 630 (metal layer) over the back surface of the Si wafer 640 where portions 620 of the layer 630 are removed by exposure to the laser 610, and the portions of layer 630 not exposed to the laser are then removed as they are not part of the final solar cell).  

Claims 27-32 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Carlson (US 2016/0020343) as further evidenced by Roder et al (30 µm Wide Contacts on Silicon Cells By Laser Transfer).

Regarding claims 27 and 31-32 Carlson discloses a method of fabricating a solar cell, the method comprising:

locating a metal foil over the openings in the intervening layer ([0039], Fig. 6 see: material to be transferred 630 (metal layer) is disposed over the openings in the dielectric passivation layer); and 
exposing the metal foil to a laser beam to form a plurality of conductive contact structures, each having a discrete locally deposited metal portion electrically connected to the exposed portions of the substrate ([0032]-[0034], [0039] Figs. 3-4, see: material from layer 630 is transferred as transferred line contacts 620 using laser beam 610 (Fig. 6) to form laser transferred Ni IBC patterns 370 or 470 over point contacts 310/410 and 320,420 connected to exposed portions of the substrate). 
Although Carlson does not explicitly disclose wherein the discrete locally deposited metal portion has a sharp edge or a torn edge, the prior art of Roder which teaches forming Nickel metal contacts by laser transfer printing, teaches in Figs. 2-3 that the Nickel metal contacts formed by laser transfer printing are formed with sharp or torn edges (Roder, Figs. 2-3 see: laser transferred nickel contact having rough edges that appear sharp or shaped as if torn).
As the Nickel metal contacts of Carlson are deposited in the same laser transfer printing process as in Roder, the Nickel metal contacts of Carlson (discrete locally deposited metal portion) will also inherently display the material property of having “a 

Regarding claim 28 Carlson discloses the method of claim 27, wherein the locating the metal foil over the substrate comprises locating a continuous sheet of the metal foil over the substrate ([0039], Fig. 6 see: locating continuous metal layer of material to be transferred 630 (metal layer) over the back surface of the Si wafer 640).  

Regarding claim 29 Carlson discloses the method of claim 27, wherein the substrate comprises a plurality of N-type and P-type semiconductor regions, and wherein the openings in the intervening layer expose portions of the plurality of N-type and P-type semiconductor regions ([0032]-[0034], [0039] Figs. 3-4, see: point contacts 310/410 and 320,420 form p+ and n+ doped regions in the silicon substrate by diffusion of Al or Sb into the substrate which are exposed by the openings in the dielectric passivation layer).  

Regarding claim 30 Carlson discloses the method of claim 27, further comprising: subsequent to the exposing the metal foil to the laser beam, removing at least a portion of the metal foil not exposed to the laser beam ([0039], Fig. 6 see: locating continuous metal layer of material to be transferred 630 (metal layer) over the back surface of the Si wafer 640 where portions 620 of the layer 630 are removed by exposure to the laser 610, and the portions of layer 630 not exposed to the laser are then removed as they are not part of the final solar cell).  

Claims 27-32 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim et al (US 2016/0181447).

Regarding claim 27 Kim discloses a method of fabricating a solar cell, the method comprising:
providing a substrate with an intervening layer, the intervening layer including openings to exposed portions of the substrate ([0038]-[0048] Figs. 1A-1F see: nonconductive material regions 122 with openings exposing n-type and p-type semiconductor regions 104, 106); 
locating a metal foil over the openings in the intervening layer ([0038]-[0048] Figs. 1A-1F and 5A-5B see: forming metal foil 126/M2 over seed layer 124/M1 and openings between nonconductive material regions 122); and 
exposing the metal foil to a laser beam to form a plurality of conductive contact structures, each having a discrete locally deposited metal portion electrically connected to the exposed portions of the substrate ([0058]-[0060], Figs. 1F and 5A-5B see: metal foil layer M2 is exposed to a laser beam 502 that forms discrete weld spots 504 which are electrically connected to the exposed n-type and p-type semiconductor regions 104, 106 of the substrate and are part of the conductive contacts formed by metal foil 126/M2 over seed layer 124/M1), wherein the discrete locally deposited metal portion has a sharp edge or a torn edge ([0058]-[0060], Figs. 5A-5B see: weld spots 504 of metal foil layer M2 have sharp or torn edge features after tear off patterning of Fig. 5B).  



Regarding claim 29 Kim discloses the method of claim 27, wherein the substrate comprises a plurality of N-type and P-type semiconductor regions, and wherein the openings in the intervening layer expose portions of the plurality of N-type and P-type semiconductor regions ([0038]-[0048] Figs. 1A-1F see: nonconductive material regions 122 with openings exposing n-type and p-type semiconductor regions 104, 106).  

Regarding claim 30 Kim discloses the method of claim 27, further comprising: subsequent to the exposing the metal foil to the laser beam, removing at least a portion of the metal foil not exposed to the laser beam ([0058]-[0060], Figs. 5A-5B see: unwelded portions of metal foil M2 are gripped 512 and peeled off after laser beam exposure in the tear off patterning of Fig. 5B).  

Regarding claims 31-32 Kim discloses the method of claim 27, wherein the discrete locally deposited metal portion has the sharp edge or the torn edge ([0058]-[0060], Figs. 5A-5B see: weld spots 504 of metal foil layer M2 have sharp or torn edge features after tear off patterning of Fig. 5B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2016/0020343) as applied to claims 1-6 and 21-25 above, and further in view of Moslehi et al (US 2012/0103408).

Regarding claims 7-8 and 26 Carlson discloses the methods of claims 1 and 21, but does not explicitly disclose wherein the exposing the metal foil to the laser beam forms a spatter feature or a step of removing the spatter feature.
Moslehi discloses a method of manufacturing a solar cell where in performing a laser treatment and patterning operation of metal foil layers on the solar cell metal debris (spatter features) can form as a result of the laser treatment which should be removed in a cleaning step (Moslehi, [0085]).
Moslehi and Carlson are combinable as they are both concerned with the field of solar cell manufacture.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Carlson in view of Moslehi such that any spatter features formed in the laser treatment of Carlson are removed in a cleaning step as taught by Moslehi (Moslehi, [0085]) in order to prevent unwanted shorts or contacts by the spatter feature.



Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments to the prior art of Kim et al (US 2016/0181447) on page 10 of the response dated 12 January 2021 regarding new claims 27-32, arguing that the prior art of Kim does not teach the claim 27 limitations of “exposing the metal foil to a laser beam to form a plurality of conductive contact structures, each having a discrete locally deposited metal portion” and “wherein the discrete locally deposited metal portion has a sharp edge or a torn edge” have been fully considered but are not found persuasive.
As recited above, Kim teaches exposing the metal foil to a laser beam to form a plurality of conductive contact structures, each having a discrete locally deposited metal portion electrically connected to the exposed portions of the substrate ([0058]-[0060], Figs. 1F and 5A-5B see: metal foil layer M2 is exposed to a laser beam 502 that forms discrete weld spots 504 which are electrically connected to the exposed n-type and p-type semiconductor regions 104, 106 of the substrate and are part of the conductive contacts formed by metal foil 126/M2 over seed layer 124/M1), wherein the discrete locally deposited metal portion has a sharp edge or a torn edge ([0058]-[0060], Figs. 5A-5B see: weld spots 504 of metal foil layer M2 have sharp or torn edge features after tear off patterning of Fig. 5B).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726